May 17, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                              MILTON GARCIA, Appellant

                                 NOS: 14-10-00821-CV
                                      14-10-00856-CV
                                      14-10-01145-CV

BANK OF AMERICA CORPORATION, BAC HOME LOAN SERVICING, LP, AND
            NEWPORT INSURANCE COMPANY, Appellees
                     ____________________



       This cause, an appeal from the judgment in favor of appellees, Bank of America
Corporation; BAC Home Loan Servicing, LP; and Newport Insurance Company, signed
October 25, 2010, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Milton Garcia, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.